UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 21, 2011 FIRST CAPITAL, INC. (Exact name of registrant as specified in its charter) Indiana 0-25023 35-2056949 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Federal Drive N.W., Corydon, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (812) 738-2198 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 21, 2011, First Capital, Inc., the holding company for First Harrison Bank, issued a press release announcing that its annual meeting of stockholders will be held on May 18, 2011.The press release announcing the annual meeting is included as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:Not applicable (b) Pro Forma Financial Information:Not applicable (c) Shell Company Transactions:Not applicable (d) Exhibits Number Description Press Release Dated January 21, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CAPITAL, INC. Date: Jaunaru 21, 2011 By: /s/M. Chris Frederick M. Chris Frederick Senior Vice President and Chief Financial Officer
